Citation Nr: 0730409	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from June 1986 to August 1986; 
from June 1987 to September 1987; and from September 1990 to 
May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.  The RO denied the claim of entitlement to service 
connection for lumbosacral strain because the evidence 
submitted was not new and material.  

In his September 2003 substantive appeal, the veteran 
expressed his desire for a hearing before a Veterans Law 
Judge in Washington, DC.  However, in subsequent 
correspondence dated in August 2007, the veteran withdrew his 
request for a hearing.  


REMAND

The Veterans Claims Assistance Act of 2000 requires VA to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5103, 5103(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  In March 2002, the veteran 
filed to re-open his service connection claim for a 
lumbosacral strain.  In the recent case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) gave specific guidance as to what was 
required of VA in terms of notice being provided to the 
veteran in cases involving attempts to reopen previously 
denied claims.  In this case, it does not appear that there 
was compliance.  The Court specified that in notifying 
veterans as to what constituted material evidence, the 
veteran would have to be provided with notice as to what the 
basis was for the original denial of benefits and what type 
of evidence would be needed to reopen his claim.  In this 
case, that would require the veteran be provided correct 
notice of what is needed for his claim for service connection 
for a lumbosacral strain to be opened, including informing 
him of the specific basis for any previous denial, as well as 
informing him of what the terms "new" and "material" mean 
under the laws and regulations.  In addition, such notice 
should notify the veteran that to reopen his claim, he would 
have to provide medical evidence of a current disability and 
medical evidence showing a nexus between the current 
disability and the in-service disease or injury.  Therefore, 
a remand is required for compliance with the duties to notify 
and assist.


Accordingly, the case is REMANDED for the following action:

1.	Send the veteran and his representative a letter 
containing the notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159(b).  Such notice should inform the veteran of the 
information, including medical or lay evidence, that is 
necessary to substantiate the re-opening of his claim 
for service connection for a lumbosacral strain as well 
as the underlying service connection claim itself.  In 
particular, he should be notified that he needs to 
submit medical evidence/opinion that the current 
disability of his back is related to the back problems 
he experienced during service.  The letter should inform 
him of which information and evidence, if any, that he 
is required to provide VA, and which information and 
evidence, if any, VA will attempt to obtain on his 
behalf.  The veteran should be informed of the criteria 
for reopening a claim including specifically defining 
what "new" and "material" mean, as well as informing 
the veteran of the specific basis of the previous 
denials of his claims for service connection for 
lumbosacral strain.  See Kent v. Nicholson, supra.  
Finally, the veteran should be informed that the 
evidence will be considered new evidence only if it has 
not been submitted previously to VA and is neither 
cumulative nor redundant of evidence already in the 
record.

2.	Following completion of the above, the veteran's claims 
should be readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a Supplemental 
Statement of the Case (SSOC) and an appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be dawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



